Citation Nr: 0428701
Decision Date: 10/19/04	Archive Date: 01/04/05

DOCKET NO. 03-31 363                        DATE OCT 19 2004

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania

THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for posttraumatic disorder (PTSD), based on initial award.

2. Entitlement to an effective date earlier than November 9, 2000 for the award of service connection for PTSD.

REPRESENTATION

Appellant represented by: Pennsylvania Department of Military Affairs

WITNESSES AT HEARING ON APPEAL

Veteran and observer



ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk

INTRODUCTION

The veteran served on active duty from November 1965 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision form the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The RO's June 2002 rating decision granted service connection for PTSD, assigning a 50 percent disability rating, effective November 9, 2000. A 100 percent disability rating was assigned for hospitalization, in excess of 21 days, from the effective date of entitlement, November 9,  2000 to December 1, 2000.

In June 2004, the veteran presented personal testimony, before the undersigned Veterans Law Judge, at a videoconference Board hearing in Washington DC. A transcript of the hearing is of record.

The issue of entitlement to a disability rating in excess of 50 percent for posttraumatic disorder (PTSD), based on initial award is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify you if further action is required on your part.

FINDINGS OF FACT

1. The VA has fully informed the veteran of the evidence necessary to substantiate his claim and has made reasonable efforts to develop such evidence.

- 2 



2. On August 21, 1998, the veteran filed a claim for entitlement to service connection for PTSD.

CONCLUSION OF LAW

An effective date of August 21, 1998, for the award of service connection for PTSD, is warranted. 38 U.S.C.A. §§ 5110(d)(1), 5111(a), 7104 (West 2002); Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096,2099; 38 C.F.R. § 3.114 (2004); VAOPGCPREC 03-2001, 66 Fed. Reg. 33311 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), is applicable to this appeal. This law redefines the obligations of VA with
. respect to the duty to assist; the duty to obtain medical opinions where necessary; and it also includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred to as Pelegrini II, the United States Court of Appeals for Veterans Claims (Court) essentially held that VA must provide notice "upon receipt" and "when" a substantially complete application for benefits is received. This mandates that notice precede an initial unfavorable AOJ (agency of original jurisdiction) decision on a service-connection claim. The Court also specifically recognized that where the notice was not mandated at the time of the initial AOJ decision, the AOJ did not err in not providing such notice specifically complying with section 5103(a)/§ 3.159 because an initial AOJ adjudication had already occurred. Because of the grant of an earlier effective date for the award of service connection for PTSD, any error in the sequence of events is not shown to have any effect on the case, or to cause injury to the veteran. As such, the Board concludes that any omission of VCAA is harmless,

- 3 



and does not prohibit consideration of this matter on the merits. See ATD Corp. v. Lydall, Inc., 159 F.3d 534,549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Factual Background

On August 21, 1998, the veteran submitted his initial claim for entitlement to service connection for posttraumatic stress disorder (PTSD). With the submission of the claim, he indicated what his in-service stressors were and maintained that as a result of occurrences in service, he suffered from nightmares.

A VA psychiatric examination was performed in October 1998. The veteran related that he had been in the navy and had completed two tours of duty in Vietnam. On both tours, he was stationed at Chu Li, but during his second tour, he was sent on a detachment to Dong Ha, where he was often under mortar attack and sniper fire. He described various events to the examiner that occurred during his time in Vietnam. Regarding employment, he stated that he had a good work history until he injured his back, for which he was now on disability. He experienced no temper outbursts, anger, etc., while employed. He had never been treated either as an inpatient or outpatient for a psychiatric disorder. On mental status examination, he was alert, oriented, and a reliable historian. There was no indication that he was fabricating symptoms or exaggerating his symptoms. Behavior was free of unusual mannerisms. He had good eye contact, and his speech was unremarkable. Affect was euthymic. There was no suicidal or homicidal ideation. Thought process was clear, coherent and goal directed. Judgment and insight were fair. The diagnosis was mild PTSD. The Global Assessment of Functioning (GAF) scale score was 6575.

In a September 1999 rating decision, service connection for PTSD was denied. On page 7 of the rating decision, it was indicated that the claim would be reconsidered upon receipt of evidence with which the stressor could be confirmed. In the letter accompanying the rating decision, the RO informed the veteran that his claim for service connection for PTSD was not well-grounded.

-4



Thereafter, the veteran underwent numerous VA and private psychiatric evaluations. The diagnoses were consistent with PTSD. In November 2001, the veteran offered information pertaining to the in-service stressors that resulted in PTSD. A rating decision in June 2002 awarded the veteran service connection for PTSD, effective November 9, 2000.

Law and Regulations

The effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

The veteran contends that he is entitled to an effective date, earlier than November 9,2000 for an award of service connection for PTSD. The basis of the veteran's argument is that the RO denied the veteran's claim, in September 1999, on the basis that the claim was not well grounded.

As the United States Court of Appeals for the Federal Circuit (Federal Circuit) observed in Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), however, pursuant to Section 7 of the VCAA, if a claim that was denied as not well grounded between July 14, 1999, and November 9, 2000, and it is reconsidered de novo in light of the enactment of the VCAA, the claim is readjudicated "as if the denial or dismissal had not been made." Id. at 1343-44. Similarly, the General Counsel of V A has determined, in pertinent part, that under section 7(b) of the VCAA, VA, upon request of the claimant or upon the motion of the Secretary of Veterans Affairs, must readjudicate certain finally decided claim "as if the denial or dismissal had not been made." The General Counsel further concluded that the Board need not vacate any prior Board decision on a claim being readjudicated under section 7(b). See VAOPGCPREC 03-2001.

- 5 



The veteran filed a claim for entitlement to service connection for posttraumatic stress disorder (PTSD) on August 21, 1998. By rating decision, dated in September 1999, the RO denied the veteran's claim for service-connected benefits. The veteran did not appeal the RO's denial.

Thereafter, in November 9,2000, the veteran filed a claim to reopen his claim for entitlement to service connection for PTSD. The RO granted service connection for PTSD, assigning a 50 percent disability rating, effective November 9, 2000. However, from November 9, 2000 to December 1, 2000, the veteran was granted a 100 percent disability rating for hospitalization due to PTSD.

As explained above, pursuant to Section 7 of the VCAA, because the RO's September 1999 rating decision denied the veteran's claim on the basis that it was not well grounded between July 14, 1999, and November 9, 2000, in light of the veteran's request and the actions of VA's Congressional Liaison Director, it was reconsidered de novo in light of the Act "as if the denial or dismissal had not been made," i.e., it is as if the September 1999 decision had not been made. See also Paralyzed Veterans of America v. Secretary of Veterans Affairs at 1343-44; VAOPGCPREC 03-2001. Thus, as a matter of law, because the RO's September 1999 denial effectively was erased, this claim has remained open since the appellant filed it in August 21, 1998.

As a reminder, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

In light of the foregoing, since the veteran filed his claim for service connection benefits on August 21, 1998, the an effective date of service connection of August 21, 1998, the date of the veteran's original claim for service connected benefits, is warranted.

- 6 



By correspondence dated in September 2002, the veteran alleged that the RO committed clear and unmistakable error on the basis that the retroactive date of the award of service-connected benefits should be earlier than November 9, 2000.

During the Board's June 2004 videoconference hearing, the veteran's Representative indicated that a CUE may have occurred, with respect to the veteran's claim for entitlement to an earlier effective date.

The Board is granting the veteran's claims; therefore, questions relating to clear and unmistakable error, as far as the effective date of the award of service connected benefits is concerned, and a failure to go into detail with respect to the doctrine of CUE is not prejudicial to the veteran.

ORDER

Entitlement to an earlier effective date for PTSD, of August 21, 1998, is granted.

REMAND

Because of the Board's action in granting an effective date of August 21, 1998 for the award of service connection for PTSD, the issue of entitlement to a rating in excess of 50 percent for PTSD, based on an initial determination must be returned to the RO for a rating determination for the period beginning August 21, 1998.

In view of the foregoing, the case is remanded for the following:

1. The RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully complied with and satisfied. See also 38 C.F.R. § 3.159 (2002).

- 7 



2. The RO should review the evidence of record for the period beginning August 21, 1998, and assign a rating based on their assessment of the severity of the PTSD at that time. The RO is advised that they are to make a determination based on the law and regulations in effect at the time of their decision, to include any further changes in VCAA and any other applicable legal precedent.

3. If the benefits sought on appeal remain denied, the veteran should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. A reasonable period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

RENEE M. PELLETIER 
Veterans Law Judge, Board of Veterans' Appeals

- 8 



